Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 1 of 12 PageID #: 1



                                  UNITED STATES DISTRICT COURTS
                                      EASTERN DISTRICT OF TEXAS
                                           StocmQn division

  Jenn fer M -hn
                                                                             Case Number:         VA /7/Z

Name of Plaintiff(s)

vs
                                                                                               FILED
                                                                                                   SEP 1 3 2021
                                    ( ovo nmen+
                                                                                              Clerk, U.S. District Court
                                                                                              Eas ern District of Texas




Name of Defendant(s)




          COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       Note: If plaintiff is alleging employment discrimination based on race or color, please also see 42:U.S.C. 1981


1. This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
       employment discrimination. Jurisdiction is specifically conferred on the court by 42
       U.S.C. 2000e-5. Equitable and other relief are also sought under 42 U.S.C. 2000e-5(g).




2.. Plaintiff, Jennifer Mrm-hn , is a citizen of the United States
                          (name of plaintiff)

      and resides at oEus-t J qbv LcuoiSville
                                              (street ad ress) (city)


             (county) (state) (zip) (telephone)
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 2 of 12 PageID #: 2




3.. Defendant, Collin C lJnl'y &OVernrnghf resides at, or its business is
                          (name of defendant)

       located at 2xco felcc ctolft gond , M Kinney.
                            (street address) (city) '

         Collin , Texas . 1501 .
             (county) (state) (zip) (telephone)




4. Plaintiff sought employment from the defendant or was employed by the defendant

       at 2100 Blno daie food , CKinney ,
                           (street address) (city) '

          Col in ,                        exas ,                       isoii
                 (county) (state) (zip)

5. Defendant discriminated against plaintiff in the manner indicated in paragraphs 9 and 10

       of the complaint on or about arious dates .
                                                  (month, day, year)

 6. Plaintiff fded charges against the defendant with the Equal Employment Opportunity
       Commission charging defendant with the acts of discrimination indicated in paragraphs
       9 and 10 of this complaint on or about July Id, zoiri
                                                  (month, day, year)



 7. The Equal Employment Commission issued a Notice of Right to Sue which was
       received by plaintiff on                      Jone 14,2D 2, i
                                           (month day, year)
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 3 of 12 PageID #: 3




 8. Because of plaintiffs (1)               race, (2) color, (3) sex,
                                              D(sa i|i-b/
        (4) national origin, defendant: '



        a. failed to employ plaintiff.

        b. terminated plaintiffs employment.

        c.         failed to promote plaintiff.

        d.         Other piscri mi n ted aoair i me-



 9. The circumstances under which the defendant discriminated against plaintiff were as
        follows:

                           Pleas Se Attached
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 4 of 12 PageID #: 4




                               Statement of
                                     COMpldin-t-
      October 23, 2018 -1 received a Disciplinary Statement from Rosio Garcia for
      not giving a three day notice to attend a Doctor s Appointment. My approved
      ADA accommodation was to attend my Doctor s Appointments.

      December 3, 2018 - In an email from Erica Johnson, Collin County Risk
      Manager - Human Resources, addressed to Lynne Finley, District Clerk my
      time out of the office was not substantial. According to her records, over the
      prior three months, I had been in the office 90% of the time.

      December 5, 2018 - I received a Disciplinary Statement from Rosio Garcia for
      not turning in a report on a day I was absent from work.

      January 14, 2019 - I was transferred to an entry level position of Deputy
      District Clerk I, stating I was missing too much work to attend Doctor’s
      Appointments.

      May 7, 2019 - I received a Disciplinary Statement from Kim Sherrin stating I
      was in violation of a lunch tardy policy that did not exist. I had been attending
      physical therapy on my lunch breaks which was covered under my approved
      ADA accommodation.

      May 20, 2019 - Kim Sherrin sent me home when I provided a Doctor’s note to
      return to work.

      May 21, 2019 - Kim Sherrin sent me home when I provided a Doctor’s note to
      return to work.

      May 21, 2019 - I went to Human Resources and spoke to Caitlin Corbett and
      Jessica Gramly, HR Generalist and made them aware of me being
      discriminated and harassed by Kim Sherrin.

      May 22, 2019 -1 emailed Caitlin Corbett and Jessica Gramly in Human
      Resources regarding my complaint of being discriminated against and
      harassed by Kim Sherrin. In the email I requested an investigation in writing to
      be initiated regarding how I was being treated.

      May 29, 2019 - After addressing my concerns to Caitlin Corbett and Jessica
      Gramly in Human Resources on May 21, 2019 a lunch tardy policy was
      created.
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 5 of 12 PageID #: 5




    • July 15, 2019 - Kim Sherrin stated to me that she contacted Human
        Resources regarding my two 15 minute breaks being covered under FMLA
       and they told her no. She stated from that point forward I would need to
       contact her prior to getting out of my seat to receive permission from her to
       take a break.

    » July 17, 2019 -1 emailed Kimberly Ferguson, Caitlin Corbertt, and Jessica
       Gramly in Human Resources regarding Kim Sherrin stating to me that FMLA
       does not cover the two fifteen minute breaks. Two fifteen minute breaks are
       included in the District Clerks Policy Handbook.

   • July 18, 2019 -1 began emailing Kim Sherrin anytime I left my seat to take a
       break or use the restroom as instructed.

   • July 29, 2019 -Kimberly Ferguson emailed me and stated that FMLA should
       not be indicated on my timesheet, as FMLA is private and timesheets are
       not. Kim Sherrin was included on this email. Kim Sherrin had stated for me to
      include FMLA on my timesheets as well as Rosio Garcia.

   • July 31, 2019 Kim Sherrin called me to come to her office for a meeting. Kim
       Sherrin stated me to that she is no longer going to allow me to continue to
      change my shoes when I go walking on my breaks. I returned to my desk and
      emailed Kim Sherrins supervisor, Zonia Minjares. Again, I stated verbally and
       in email that I was tired of the constant harassment in which I received from
       Kim Sherrin. Zonia Minjares requested that I come to her office to discuss the
      issue. I again asked Zonia what was being done regarding the constant
      harassment that I am receiving from Kim Sherrin. Her response was I will
      look into it - I have not heard from Zonia since regarding my complaints of
      harassment in which I received from Kim Sherrin I stopped taking breaks as a
       result.

   • August 16, 2019 - Kim Sherrin instructed me to change my doctors
      appointments, without cause. The date of my doctor s appointment no other
      staff were off that day.

   • September 3, 2019 - I was transferred back to the Collections Department
      and noticed my headset was missing. I emailed my supervisor Rosio Garcia,
      requesting a new headset. I followed up with her twice in person asking her
      about the replacement headset, and again on October 24, 2019 by email. I
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 6 of 12 PageID #: 6




       finally received the headset on November 6, 2019. 90% of my job is taking
       phone calls, so to use a handheld phone would slowed down my productivity.

      September 16, 2019 -1 entered work to find out that the men s restroom had
      overflowed over the weekend and my workstation was flooded with water. I
      went to Lynne Finley s office, but she was not there. Cindy Watson asked me
      if there was something that she could help me with. I explained to her my
      concern with the carpet being saturated in water and the fact they had set up
      fans to dry the carpet. I have respiratory issues and was concerned about
      black mold, which can be deadly. Cindy Watson stated that Facility Services
      was taking care of things, so I would be fine. For the next couple of days, I
      had to work with 2 large blower fans running all day in my work area, in an
      effort to dry the carpet. As I began to have to use my breathing machine more,
      I again addressed my concerns with Cindy Watson who referred me to Julie
      Rutherford in Human Resources. I expressed my concerns with mold being
      under the carpet with Julie Rutherford and reminded her of my respiratory
      issues and she stated that they would not be conducting any mold test. My
      health issues continued to get worse.

      October 2, 2019 -1 received an email from Kim Sherrin (who was no longer
      my supervisor as of August 30, 2019) asking me to bubble in my time sheet
      from September 25, 2019 and put why I was late coming back from lunch.
      This language is not included in the District Clerks tardy policy, nor has it ever
      been a requirement in the four years I had been employed in the District
      Clerks Office. I updated my time sheet to include the word late .

       October 7, 2019 -1 received a Disciplinary Statement from Tammy Mueller
      stating I was in violation citing conduct of insubordination for the email
       exchange with Kim Sherrin from October 2, 2019.

        ovember 14, 2019 - I received an error report from Rosio Garcia stating that
      I had over 100 errors from September 3, 2019 to present. I immediately knew
      something was wrong and requested a meeting with Lynne Finley. That
      meeting didn’t take place until February 13, 2020.

      November 26, 2019 - At 10:46am, I text my supervisor Rosio Garcia that I was
      still at the doctor’s office and they were running behind. Rosio Garcia
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 7 of 12 PageID #: 7




      responded at 10:49am. At 12:29pm I sent Rosio Garcia another text message
      stating that I had seen the Doctor and needed to immediately go to get an
      EKG done at another facility. At 1:05pm Rosio Garcia responded by asking
      me if this were FMLA. At 4:49pm I responded and said yes it is. Another
      message was sent by myself to Tammy Mueller and Rosio Garcia at 5:11pm, I
      stated that I had to have an emergency procedure and that I would be on
      FMLA for at least a week. At 5:33pm Tammy Mueller responded and said
      thank you for letting us know. Rosio Garcia responded at 6:50pm and said got
      it, thanks.

         o On November 27, 2019 I contacted Kimberly Ferguson in Human
             Resources to let her know I would be out on FMLA. I also stated to her
             that I had text my supervisor Rosio Garcia and her supervisor, Tammy
             Mueller.

         o On December 2, 2019 I text my supervisor Rosio Garcia to inform her
             that my FMLA paperwork would be submitted to HR the same day. I
             even asked her to let me know if I needed to do anything else. Rosio
             Garcia responded Just to HR is good. Thanks for the update

         o December 5, 2019 I text Rosio Garcia to update her on my estimated
             return to work date which would be December 9, 2019. Rosio Garcia
             responded Got it. Thank you ma am

         o December 6, 2019 I sent an email to Kimberly Ferguson in Human
             Resources, notifying her of my return to work date of December 9,
             2019. Kimberly Ferguson responded December 7, 2019 thanking me for
             updating her, stating she would notify my department On December 9,
             2019 Kimberly Ferguson emailed me confirming that I had been on
             FMLA for the month of November 2019.

         o December 9, 2019 my first day back in the office from being on FMLA, I
             received an email from Rosio Garcia at 8:15am stating that I need to
             process my workload that had compiled due to my absence. In addition
             to instructing me to help my coworkers with their workload. Whenever I
             am out of the office, my workload piles up until after I return. Meanwhile
             when my coworkers are out of the office, I am asked to complete their
             work.
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 8 of 12 PageID #: 8




         o December 10, 2019 I received another Disciplinary Statement from
              Rosio Garcia for not calling in every day while being on FMLA. Included
              in this statement was the district clerks time-off policy which was the
              regular time and attendance policy, not the FMLA policy. Also
              missing were text messages from November 26, 2019 (previously
              stated). I explained to Cindy Watson that those messages should be
              included because it shows that I contacted Rosio Garcia to inform her
              that I would be out at least a week and that Rosio Garcia responded.
              Cindy Watson responded and said it don t matter, I will add them but
              you’re still going to receive this Disciplinary Statement

      December 11, 2019 -1 received several emails from Rosio Garcia, harassing
      me about the workload that was not completed while I was out of the office on
      FMLA.

      January 28, 2020 -1 emailed Rosio Garcia and asked her if we could accept
      an out of state money order. She responded take it to finance . Rosio Garcia
      is the Finance Manager.

      January 31- February 25, 2020 I emailed Rosio Garcia requesting her to run
      my reports from the Texas Department of Criminal Justice. Rosio Garcia
      responded stating she wanted me to complete my coworkers report prior to
      me completing my own reports. Rosio Garcia also stated that my coworkers
      Texas Department of Criminal Justice report had not been worked in over a
      year.

      February 13, 2020 - Per my request months prior, I was able to finally have a
      meeting with Lynne Finley, Cindy Watson, Tammy Mueller and Rosio Garcia.
      This meeting was scheduled in order for me to go over the QC errors that I
      had received, in addition to the issues in which I was experiencing. Every time
      I tried to talk or explain, Tammy Mueller or Rosio Garcia would interrupt and
      talk over me. I feel as though this was purposely done so Lynne Finley would
      not learn the truth about me falsely receiving those errors. 15 minutes into the
      meeting, Lynne Finley stated she needed to leave to attend another meeting.
      After Lynne Finley left the conference room, I specifically stated that I did not
      understand why the work that I had been doing for the last 4 years was
      suddenly incorrect. I also reminded them that I created 80% of the documents
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 9 of 12 PageID #: 9




       in our training manual as well as train new employees. These tasks were the
       responsibility of Rosio Garcia. I asked if they could explain to me step by step
       how they would like for me to process the payment plans and I would take
       notes. Tammy Mueller responded by yelling absolutely not Jennifer. You
       know how to do this so stop playing dumb". Cindy Watson got up from the
       table and as she walked out the door stated that she does not have time for
       this shit . Tammy Mueller went on to state that the meeting was over.

    • February 13, 2020 - At 10:18am I emailed Lynne Finley regarding Tammy
       Mueller yelling at me and me unable to discuss my issues and concerns in the
       meeting. Lynne Finley responded, never addressing my issues and concerns.

    » March 17, 2020 -1 went to Cindy Watson inquiring about an ADA
       Accommodation to work for home due to Covid 19 and my current health
       conditions. Cindy Watson laughed in my face and said that I would never be
       allowed to work from home. Shortly after that I contacted Kimberly Ferguson,
       HR Generalist regarding the ADA /FMLA options as related to Covid 19. This
       contact was by phone as well as email.

          o I was then moved from my front counter seat, to a shared cubical.

          o On March 25, 2020 -1 called Cindy Watson from my work phone and
             asked for a thermometer due to me feeling like I had a fever. Cindy
             Watson called me back to her office where Tammy Mueller was
             present. Cindy stated that they were going to send me to work from
             home due to me being considered a high risk employee . Tammy
             Mueller went over my job duties in which she wanted me to work on
             while I would be working from home. Since my position requires me to
             be on the telephone a great portion of my day, I asked Tammy Mueller
             if I was being sent home with a telephone. Tammy Mueller responded
             and said no we won t be sending you home with a telephone, you will
             need to use your cell phone to make calls . I responded to Tammy
             Mueller stating I work with criminal cases and would prefer to not call
             criminal defendants from my cell phone . Tammy Mueller responded
             instructing me to hit 67 prior to dialing the defendant s number .
             Tammy Mueller went on to explain that this would block the defendant
             from having my cell phone number . Per Cindy Watson’s instructions, I
             packed up my work computer and went home to begin my work from
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 10 of 12 PageID #: 10




              home duties. There was NO ADA paperwork submitted by myself nor
              my doctor in order for Cindy Watson to instruct me to begin working
              from home. In addition, I have yet to be reimbursed for using my
              personal cell phone.

       August 10, 2020 -1 received and email from Cindy Watson in which she asked
       me to get a doctor s note stating that you are high risk. It takes one person to
       mess things up. I provided the requested note to Cindy Watson on August 11,
       2020.

       August 31,2020 -1 received another email from Cindy Watson stating that I
       am required to return to work on September 14, 2020.

       September 4, 2020 -I contacted Lynne Finley asking her what options were
       available for me to remain working from home. Lynne Finley suggested for me
       to contact Human Resources, specifically Julie Rutherford and for me to copy
       her on the email. I sent an email to Julie Rutherford at 9:31am. Julie
       Rutherford responded and suggested for me to complete ADA
       Accommodation paperwork. At approximately 10:45am, I was contacted by
       Collin County employee Shree Harris notifying me that she received from Julie
       Rutherford my email from earlier that morning at 10:23am.

       September 4, 2020 -1 received the ADA Accommodation paperwork.

       September 8, 2020 - I submitted the ADA Accommodation paperwork to Julie
       Rutherford. Julie Rutherford responded and stated that within the next couple
       of days, she will provide a packet for my physician.

       September 11, 2020 -1 received text messages on my personal cell phone
       from Lynne Finley at 2:30pm requesting a response by 3:00pm. I was out of
       the office that day. In addition, I received an email from Delena David, Senior
       Benefits Representative at 5:09pm (after work hours). Delena stated that
       based on the documentation they received from my physician, that I may not
       return to the office on Monday, September 14, 2020 and I would need to use
       my PTO until Lynne Finley made a decision regarding my ADA
       accommodation.

       September 14, 2020 -1 went to Collin County Courthouse and returned my
       computer equipment to Lynne Finley and Cindy Watson as instructed.
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 11 of 12 PageID #: 11




        September 16, 2020 - I received an email from Jessica Gramly saying
        additional clarification was needed regarding the ADA Accommodation form
        my doctor submitted on September 8, 2020. The additional clarification
        request was submitted to Jessica Gramly September 16, 2020

       September 17, 2020 -1 received an email from Erica Johnson stating that if an
       ADA accommodation could not be reached, my employment may be
       terminated. The information that Lynne Finley provided to Erica Johnson, was
       incorrect, as it was not my job description.

       September 17, 2020 - Collin County Human Resources received from the
       EEOC my charge of discrimination. The EEOC charge number is 450-2020-
       06448

       September 21,2020 - After all of my PTO was exhausted, I received an email
       from Lynne Finley allowing a temporary accommodation to continue to work
       from home. Lynne Finley, in addition to Cindy Watson had known since
       August 11, 2020. The amount of time that it took Lynne Finley to respond,
       resulted in a significant amount of my PTO hours lost.

       Since I became sick in 2018, I have received low performance evaluations,
       even though I was sick, I still remained the top producer in the District Clerks
       office every year. As a result of the low evaluations, I have received a 1%
       salary increase. In prioryears I have received a 7% salary increase.

       June 14,2021 - I received a Notice of Suit Rights from the EEOC

     • Ju        Dema d
Case 4:21-cv-00711-ALM-KPJ Document 1 Filed 09/13/21 Page 12 of 12 PageID #: 12




  10. The acts set forth in paragraph 9 of this complaint:

         a.            are still bein committed by defendant.

        b.             are no longer being committed by defendant.

        c.             defendant may still be committing the acts.

  11.   Plaintiff attaches to this complaint a copy of the charges filed with the Equal
        Employment Opportunity Commission which charges are submitted as a brief statement
        of the facts supporting this complaint. WHEREFORE, Plaintiff prays that the Court
        grant the following relief to the plaintiff:

                a.            Defendant be directed to employ plaintiff.

                b.            Defendant be directed to re-employ plaintiff.

                c.            Defendant be directed to promote plaintiff.

                              Defendant be directed to Cease desist and that the

                Court grant such relief as may be appropriate, including injunctive orders,

               damages, costs and atto ey s fees.




                                                              £asF Highway 12-1
